This suit originated in the Justice Court for precinct number 1, Wilbarger County, in which judgment was rendered in favor of appellees against appellant on the 30th day of September, *Page 337 
1891. Appellant undertook to appeal to the County Court from this judgment, and in his appeal bond described the judgment as having been rendered on the 28th day of September instead of the 30th, the correct date. In the County Court appellees moved to dismiss this appeal on account of this misdescription of the judgment, which motion was sustained by the court below and the appeal dismissed, from which this appeal is prosecuted.
The appeal bond correctly described the judgment rendered in the Justice Court by the number of the case, names of the parties, the court in which it was rendered, and the amount of the judgment, the only misdescription being in the date above set forth.
The decisions of our Supreme Court in the case of Railway v. Stanley, 76 Tex. 418, and of our Court of Appeals in Edwards v. Allen, 17 S.W. Rep., 1074, are conclusive that the action of the court below was erroneous, for which the judgment is reversed and the cause remanded.
Reversed and remanded.